

 S229 ENR: Corporal Michael J. Crescenz Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 229IN THE SENATE OF THE UNITED STATESAN ACTTo designate the medical center of the Department of
		  Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania,
		  as the Corporal Michael J. Crescenz Department of Veterans Affairs
		  Medical Center. 1.Short titleThis Act may be cited as the
			 Corporal Michael J. Crescenz Act of
			 2013.2.Corporal Michael J.
			 Crescenz Department of Veterans Affairs Medical Center(a)DesignationThe medical center of the Department of
			 Veterans Affairs located at 3900 Woodland Avenue in Philadelphia,
			 Pennsylvania,
			 shall after the date of the enactment of this Act be known and designated
			 as
			 the Corporal Michael J. Crescenz Department of Veterans Affairs Medical
			 Center.(b)ReferencesAny
			 reference in any law, regulation, map, document, paper, or other record of
			 the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Corporal Michael J. Crescenz
			 Department of
			 Veterans Affairs Medical Center.Speaker of the House of RepresentativesVice President of the United States and President of the Senate